COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Agee
Argued at Richmond, Virginia


LEVON DENARD COOPER
                                          MEMORANDUM OPINION * BY
v.   Record No. 0190-01-2              JUDGE JEAN HARRISON CLEMENTS
                                             FEBRUARY 12, 2002
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      Thomas N. Nance, Judge

          Craig W. Stallard, Assistant Public Defender
          (Patricia P. Nagel, Assistant Public
          Defender; Office of the Public Defender, on
          brief), for appellant.

          Eugene Murphy, Assistant Attorney General
          (Randolph A. Beales, Attorney General, on
          brief), for appellee.


     Appellant Levon Denard Cooper was convicted in a bench trial

of grand larceny of an automobile in violation of Code § 18.2-95.

On appeal, he contends the evidence was not sufficient to sustain

his conviction.   We disagree and affirm the conviction.

     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, this opinion recites only those facts and incidents of the

proceedings as necessary to the parties' understanding of the

disposition of this appeal.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     Cooper contends the evidence was insufficient to support his

larceny conviction because the Commonwealth failed to prove that

he knew the car he was driving was stolen.    The evidence, he

argues, merely showed that he was driving a car that, unbeknownst

to him, had been stolen six weeks earlier.   Such evidence, he

asserts, was insufficient to allow the trial court to infer that

he was the one who had stolen the car.    Moreover, he argues, even

if such an inference of larceny was permitted, his evidence was

sufficient to rebut it.

     When the sufficiency of the evidence is challenged on appeal,

we review the evidence "in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom."   Bright v. Commonwealth, 4 Va. App. 248,

250, 356 S.E.2d 443, 444 (1997).   "In so doing, we must discard

the evidence of the accused in conflict with that of the

Commonwealth, and regard as true all the credible evidence

favorable to the Commonwealth and all fair inferences that may be

drawn therefrom."   Watkins v. Commonwealth, 26 Va. App. 335, 349,

494 S.E.2d 859, 866 (1998).   We are further mindful that the

"credibility of a witness, the weight accorded the testimony, and

the inferences to be drawn from proven facts are matters solely

for the fact[ ]finder's determination."    Keyes v. City of Virginia

Beach, 16 Va. App. 198, 199, 428 S.E.2d 766, 767 (1993).   We will

not disturb the conviction unless it is plainly wrong or



                               - 2 -
unsupported by the evidence.   Sutphin v. Commonwealth, 1 Va. App.
241, 243, 337 S.E.2d 897, 898 (1985).

     "At common law, larceny is the taking and carrying away of

the goods and chattels of another with intent to deprive the owner

of the possession thereof permanently."   Lund v. Commonwealth, 217
Va. 688, 691, 232 S.E.2d 745, 748 (1977).   Code § 18.2-95 provides

that grand larceny includes "larceny not from the person of

another of goods and chattels of the value of $200.00 or more."

Furthermore, "the unexplained possession of recently stolen goods

permits an inference of larceny by the possessor."   Bright, 4 Va.

App. at 251, 356 S.E.2d at 444.   In other words, "'[p]ossession of

goods recently stolen is prima facie evidence of guilt of the

crime of larceny, and throws upon the accused the burden of

accounting for that possession.'"   Hope v. Commonwealth, 10 Va.

App. 381, 385, 392 S.E.2d 830, 833 (1990) (en banc) (quoting Fout

v. Commonwealth, 199 Va. 184, 190, 98 S.E.2d 817, 821 (1957)).

     In this case, Cooper does not dispute that the Commonwealth's

evidence was sufficient to establish that the victim's car was

stolen on May 4, 2000.   Likewise, he concedes that he, as the

driver of the car, was in possession of it on June 19, 2000.     He

contends, however, that the Commonwealth failed to prove beyond a

reasonable doubt that he knew the car was stolen.    His mere use of

a car that he does not know is stolen is insufficient, he argues,

to prove he stole the car, especially since he was able to

reasonably explain his possession of the car.   Thus, the issue

                               - 3 -
before us is whether it was proper, under the facts of this

case, for the trial court to infer guilt from Cooper's

possession of the stolen car.

     There is no direct evidence linking Cooper to the theft of

the car.   The evidence establishes, however, that on the evening

of May 4, 2000, Greg Walters parked his white 1991 Ford

Thunderbird car in a restaurant parking lot at Glenside and Broad

Streets.   Walters left a spare set of car keys in the car's middle

console.   The car, according to Walters, was undamaged when he

left it that evening.   The following morning, the car was gone.

Walters called the police and reported his car stolen.

     The evidence further establishes that, on June 19, 2000,

while on patrol, Richmond City Police Officer Steven Kuzniewski

observed Cooper driving a white Ford Thunderbird car, which, when

Kuzniewski first saw it, was stopped in the middle of the road.

Kuzniewski saw a man on the side of the road approach the stopped

car and get in.   The car then started down the road.

     Intending to stop the driver of the Thunderbird for improper

stopping and taking on passengers in the street, Kuzniewski turned

his vehicle around and got behind the other car.   As Kuzniewski

followed the Thunderbird down the block, his partner ran a DMV

check on the car's license plates and discovered that the car

had been reported stolen.   Kuzniewski activated his vehicle's

lights and siren, and Cooper pulled over.



                                - 4 -
       However, before the officers could exit their car, Cooper

looked back at them and then drove away.    Kuzniewski pursued

Cooper for approximately twelve blocks, at which point Cooper

stopped the car and fled on foot, leaving two passengers in the

car.   Kuzniewski and his partner pursued him and were able to

apprehend him a few blocks away.   They placed him under arrest

for driving a stolen vehicle.   Cooper told the officers that he

had run from them because his license was suspended, but he gave

them no explanation for his possession of the stolen car.

       Returning, approximately fifteen minutes later, to the

stolen vehicle, Kuzniewski observed that the steering column had

been "popped" on the left side.    Approximately five inches of

the plastic covering had been ripped off the steering column,

exposing the inside of the ignition system, including "a little

piece of metal that was sticking out."    According to Kuzniewski,

that metal piece was a "switch you move up and down [and] around

to start" the car.   There were no keys in the ignition itself,

which was intact, but Kuzniewski did find keys in the car's

middle console.   Kuzniewski testified that the damage to the

steering column was plainly visible to anyone driving the car.

       Initially, we find that Cooper's admitted possession of the

stolen car was sufficiently recent, as a matter of law, to

establish a prima facie case of larceny and, thus, justify the

inference that Cooper stole the car.     See Sullivan v.

Commonwealth, 210 Va. 201, 204, 169 S.E.2d 577, 579 (1969)

                                - 5 -
(holding that possession of stolen goods two and a half months

after they were stolen is not, as a matter of law, too long a

time to consider goods recently stolen); Wilborne v.

Commonwealth, 182 Va. 63, 68-69, 28 S.E.2d 1, 3-4 (1943)

(holding that three months is not too long a time to permit the

recent-possession inference).   We turn, then, to Cooper's claims

that he did not know the car was stolen and that the evidence he

presented was sufficient to rebut the inference that he was the

one who stole the car.

       Testifying on his own behalf, Cooper denied knowing the car

was stolen.    He testified that Duke, a person he had known for

five years but whose last name he did not know, picked him up in

the morning and drove him to the "Temp agency."    Duke got a job

but Cooper did not, so Duke let him borrow the car for the day.

Cooper had seen Duke driving the car several times before that

day.   Duke had told him that the car belonged to a friend of

his.   Cooper testified that he used a key to start the car and

that he never noticed the damaged steering column.    He further

testified that, when he stopped the car to flee the police on

foot, he left the key in the ignition.    According to Cooper, he

fled from the police because his license was suspended and he

had already been convicted of driving on a suspended license

twice before.   Thus, he "panicked."    Cooper also testified that,

when apprehended by the police, he told them that Duke had lent

him the car.

                                - 6 -
     While Cooper's account of how he obtained possession of the

recently stolen car would, if found credible by the trial court,

overcome the inference that he stole the car, the trial court

obviously did not believe Cooper's explanation.     The trier of

fact is not required to accept a party's evidence in its

entirety, but is free to believe or disbelieve in part or in

whole the testimony of any witness.      Rollston v. Commonwealth,

11 Va. App. 535, 547, 399 S.E.2d 823, 830 (1991).     Furthermore,

"[i]n its role of judging witness credibility, the fact finder

is entitled to disbelieve the self-serving testimony of the

accused and to conclude that the accused is lying to conceal his

guilt."   Marable v. Commonwealth, 27 Va. App. 505, 509-10, 500
S.E.2d 233, 235 (1998).   Thus, the trial court was not required

to accept Cooper's testimony as to why he had possession of the

recently stolen car.

     Based on our review of the record, we cannot say that the

trial court's decision to reject Cooper's explanation was

plainly wrong or without evidence to support it.     In the light

most favorable to the Commonwealth, the evidence clearly showed

that Cooper knew the car was stolen.     He could plainly see the

damaged steering wheel column, and he started and drove the car

without a key in the ignition.    Furthermore, after being pulled

over by the police, he fled, and, when apprehended, he gave the

officers no explanation for his possession of the recently

stolen vehicle.   He did not tell them that Duke had lent him the

                                 - 7 -
car for the day.   This evidence supports the trial court's

finding that Cooper's explanation of his possession of the

stolen car was not credible.

     Cooper having failed to credibly explain his possession of

the recently stolen car, the trial court was entitled to

conclude that Cooper stole the car.    We hold, therefore, that

the evidence was sufficient to prove beyond a reasonable doubt

that Cooper committed the larceny.

     Accordingly, we affirm Cooper's conviction.

                                                    Affirmed.




                               - 8 -